DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42-47 are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson (US 2346346).
With respect to claim 42, Anderson discloses a medical positioning device (see fig. 1 below), comprising: a first carriage assembly (6) configured for mounting a first pin (3 or 4), wherein the orientation of the first pin is adjustable by a first spherical joint (14, 15’) (see fig. 4 below); a second carriage assembly (6) configured for mounting a second pin (e.g. 3, 4- see fig. 1 below or 28, see fig. 6), wherein the orientation of the second pin is adjustable by a second spherical joint (14, 15’); wherein at least one of the first and the second carriage assemblies is configured to rotate the respective first or second pin about at least a first axis crossing the respective first or second pin and about a second axis crossing the respective first or second pin, the second axis 

    PNG
    media_image1.png
    415
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    333
    387
    media_image2.png
    Greyscale

As for claim 43, Anderson further discloses the medical positioning device of claim 42, wherein the at least one of the first and the second carriage assemblies is configured to rotate the respective first or second pin about the first axis independent 
As for claim 44, Anderson further discloses the medical positioning device of claim 42, wherein the first axis comprises a longitudinal axis of the medical positioning device extending through the respective first spherical joint or the second spherical joint and the second axis comprises a transverse axis of the medical positioning device that is perpendicular to the longitudinal axis (note that ball-socket joints provide three-dimensional/degrees of movement, so these axes are a part if these degrees of freedom). 
As for claim 45, Anderson further discloses the medical positioning device of claim 42, wherein at least one of the first and the second carriage assemblies comprises a support frame (8c) having a guidance (8b), the at least one of the first and the second carriage assemblies further comprising a sliding carriage (8c) configured to engage the guidance (see fig. 2), wherein movement of the support frame along the sliding carriage provides for rotation of the respective first or second pin about at least one of the first axis and the second axis (see page 3 col. 2 lines 1-17). 
As for claim 46, Anderson further discloses the medical positioning device of claim 44, further comprising a rotation rod (13) configured to rotate about its longitudinal axis such that one of the first pin and the second pin rotates about the longitudinal axis of the medical positioning device (via movement of 5, 13 by 14), or wherein at least one of the first and second carriage assemblies comprises a rotation assembly (5, 13), the rotation assembly configured to rotate the respective first or second pin about the longitudinal axis and the transverse axis, respectively (see page 3 col. 1 lines 10-39). 
.

    PNG
    media_image1.png
    415
    913
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    338
    371
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2346346) in view of Myers (US 20140066931).
With respect to claim 28, Anderson teaches a medical positioning device, comprising: a first carriage assembly (6) (see fig. 1, 4 below) configured for mounting a first pin (e.g. 3 or 4) (see fig. 1 below), wherein the orientation of the first pin is adjustable by a first spherical joint (14, 15’) with three rotational degrees of freedom (see fig. 1 and 4 below and note that ball-socket joints provide three-dimensional/degrees of movement); a second carriage assembly (6) (see fig. 1, 4 

    PNG
    media_image4.png
    414
    883
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    333
    387
    media_image2.png
    Greyscale

Anderson does not appear to specifically recite the spherical joint of each of the first and second carriages with an angular range of at least +- 10 degrees each.
Myers, also drawn to medical positioning devices, teaches a polyaxial spherical/ball joint that allow rotation about multiple axes with an angular range of at least +- 10 degrees each (see para. 86) in order to ensure that the desired range of motion provided by the joint is provided with adjustment of the thickness and/or diameter of the spherical portions (see para. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Anderson with the spherical joint of each of the first and second carriages with an angular range of at least +- 10 degrees each, in view of Myers, in order to ensure that the desired range of motion provided by the joint is provided with adjustment of the thickness and/or diameter of the spherical portions.
As for claim 29, Anderson, as modified by Myers, further teaches the medical positioning device of claim 28, wherein the extension assembly is configured for 
As for claim 30, Anderson, as modified by Myers, further teaches the medical positioning device of claim 28, wherein the extension assembly is configured for adjusting the distance between the first and second pins relative to each other in a range of at least 2 cm and up to 10 cm (see fig. 2 and page 2 col. 2 lines 38-48 and note that this device is capable of performing this function if one so desires). 
As for claim 31, Anderson, as modified by Myers, further teaches the medical positioning device of claim 28, wherein the first carriage assembly and the second carriage assembly are configured for resisting a moment of at least 3 Nm applied by the pins, respectively (see fig. 1 above and note that this device is capable of performing this function if one so desires). 
As for claim 32, Anderson, as modified by Myers, further teaches the medical positioning device of claim 28, further comprising a base frame (e.g. 8a), wherein the first carriage assembly and the second carriage assembly are adjustably mounted to the base frame via first and second carriages, respectively (see fig. 1, 2 above); or wherein one of the first and second carriage assemblies is adjustably mounted to the base frame via the respective first carriage and the second carriage and the other carriage assembly is non-adjustably mounted to the base frame via the other respective carriage (see fig. 1, 2 above and note that one carriage is locked via 19 being tightened and the other is not locked due to 19 not being tightened). 

As for claim 34, Anderson, as modified by Myers, further teaches the medical positioning device of claim 33, wherein the at least one support member is C-shaped, U-shaped, V-shaped or T-shaped (see fig. 6, 7 and note the shape of 27). 
As for claim 35, Anderson, as modified by Myers, further teaches the medical positioning device of claim 33, wherein the at least one support member comprises at least one bracket (see fig. 3 and note portion of 5 that receives either 3 or 4, see fig. 6 and note 48) configured for mounting the respective pin at the respective mounting site, and wherein a position of the at least one bracket on the at least one support member is adjustable (note that the brackets have long slots/openings to receive 3, 4, 28). 
As for claim 36, Anderson, as modified by Myers, further teaches the medical positioning device of claim 35, wherein the at least one bracket is configured to induce a pretension into the respective pin using a three point fixation at the respective mounting site (see fig. 1, 4, 6 and note that this device is capable of performing this function). 

As for claim 38, Anderson, as modified by Myers, further teaches the medical positioning device of claim 37, wherein the extension assembly is associated with the second carriage assembly and forms a second extension assembly (see fig. 1, 6) configured to adjust the distance between the first pin and the second pin in combination with the first extension assembly (see fig. 1, 2, 6), or wherein only one of the first and second carriage assemblies comprises the respective first and second extension assemblies (see fig. 1, 2, 6). 
As for claim 39, Anderson, as modified by Myers, further teaches the medical positioning device of claim 33, wherein each of the first carriage assembly and the second carriage assembly comprises a support member (5 or 27, respectively) of the at least one support member and each of the first and second spherical joints is arranged to couple the respective support member to the respective carriage (see fig. 1, 4-6), and wherein at least one of the first and second spherical joints comprises a ball (14), a 
As for claim 40, Anderson, as modified by Myers, further teaches the medical positioning device of claim 33, wherein the distance between the two mounting sites of each of the respective pins is adjustable (via 19 or 8). 
As for claim 41, Anderson, as modified by Myers, further teaches the medical positioning device of claim 40, wherein the at least one support member comprises first and second support arms (8c, 8d) configured to mount the respective pin at first and second mounting sites, respectively, wherein the distance between the two mounting sites of the respective pin is adjustable via adjusting a distance between the first and second support arms (see fig. 1, 2, 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773